Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.
Priority
This application claims benefit of foreign priority under 35 U.S.C. 119(a)-(d) of Application No. 17193766, filed in Europe on September 28th, 2017.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to effectively label and show the described components of the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5 and 15 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US Pub. No. 2016/0306924 A1) in view of Nafis (US Patent Pub. No. 5,740,802).  
Regarding claim 1, Singh teaches a method for calculating a personalized patient model which includes an external surface model of a patient (210, para. [0008], Singh teaches a method of computing a three-dimensional surface model for a patient), the method comprising: acquiring metadata of the patient, the metadata being assigned to at least one metadata category (204-208, Singh teaches a method of acquiring and isolating pertinent categorical patient data); ascertaining, using the metadata of the patient acquired, the external surface model of the patient (1208-1212, para. [0037] [0039] [0050], Singh teaches different modules to determine various patient data which informs the eventual patient surface model) and an internal anatomical model of the patient, the internal anatomical model including a body cavity of the patient (Fig. 11c, para. [0057], Singh teaches that patient model can be used to predict and visualize internal organ positions). 
Singh does not teach the patient model that dually combines the surface model with an acquired organ model
Nafis is also in the field of computer-assisted patient modeling. Nafis teaches a method for calculating an internal organ model of the patient, the method comprising: ascertaining the organ model of the patient and using internal anatomical model of the patient; and calculating a personalized patient model by combining external surface structures with internal organ model (Fig. 4, Col. 2 lines 47-50, Col. 4, lines 30-35, Nafis teaches a method for superimposing external body structures over generated images of internal structures in their correct relationship).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Singh by incorporating the method of combining internal and external structures as taught by Nafis, to make the invention that accurately computes metadata derived surface models (Singh) and overlays them with internal organ models (Nafis); thus, one of ordinary skill in the art would be motivated to combine the references as this would help guide surgery by interactively displaying models of internal structures in correct relation with external structures of the patient (Nafis, Col. 2 lines 14-19). 
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention. 
Regarding claim 2, Singh in view of Nafis teaches the personalized patient model that combines external structures with internal organ models. Singh further teaches the method wherein the at least of metadata category comprises at least one of: a weight of the patient, a height of the patient, and a gender (208, para. [0048], Singh teaches that global constrains such as height and weight are taken into account when determining patient data).
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 3, Singh in view of Nafis teaches the personalized patient model that combines external structures with internal organ models. Singh further teaches the method, wherein, during the ascertaining of the external surface model of the patient, a pose of the patient is taken into account (506, para. [0027] [0037], Singh teaches that body pose classification is factored into the surface model).
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 4, Singh in view of Nafis teaches the personalized patient model that combines external structures with internal organ models. Singh further teaches the method, wherein the ascertaining of the external surface model of the patient includes using an external deformation model, wherein the external deformation model is matched to a pose of the patient (206, para. [0046] [0047], Singh teaches that patient pose classification feeds into a machine-learning algorithm that processes the external surface model). 
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 5, Singh in view of Nafis teaches the personalized patient model that combines metadata derived external structures with internal organ models while also factoring in patient pose. Singh further teaches the method wherein the external deformation model is matched to physical forces and wherein the physical forces influence the pose of the patient (506, para. [0050], Singh teaches that model fitting may be performed using a structure model of a patient lying on a table; examiner interprets the upward facing table to read on physical forces). 
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 15, Singh teaches a computing unit for calculating a personalized patient model (1302, 1312, para. [0072], Singh teaches a processor with coupled instructions configured to perform the surface model extraction), comprising a computing module embodied to carry out at least acquiring metadata of the patient (504, 506, para. [0037], Singh teaches a computing module which isolated patient metadata), the metadata being assigned to at least one metadata category; ascertaining, using the metadata of the patient acquired, an external surface model of the patient and an internal anatomical model including a body cavity of the patient (Fig. 11c, para. [0057], Singh teaches that patient model can be used to predict and visualize internal organ positions).
Singh does not teach the patient model that dually combines the surface model with an acquired organ model
Nafis is also in the field of computer-assisted patient modeling. Nafis teaches a method for calculating an internal organ model of the patient, the method comprising: ascertaining the organ model of the patient and using internal anatomical model of the patient; and calculating a personalized patient model by combining external surface structures with internal organ model (Fig. 4, Col. 2 lines 47-50, Col. 4, lines 30-35, Nafis teaches a method for superimposing external body structures over generated images of internal structures in their correct relationship).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Singh by incorporating the method of combining internal and external structures as taught by Nafis, to make the invention that accurately computes (Singh) and overlays them with internal organ models (Nafis); thus, one of ordinary skill in the art would be motivated to combine the references as this would help guide surgery by interactively displaying models of internal structures in correct  relation with external structures of the patient (Nafis, Col. 2 lines 14-19).
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 16, Singh in view of Nafis teaches the computing unit that outputs personalized patient models. Singh further teaches the computing unit wherein the computing module includes a processor (1302, para. [0072]) and a memory (1304, para. [0073]).
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 17, Singh in view of Nafis teaches the computing unit that outputs personalized patient models. Singh further teaches the computing unit comprising: an input device (1316, para. [0075], Singh teaches an input device configured to allow a user to interact with the system); and a display screen to display the metadata of the patient (1314, para. [0074], Singh teaches a display unit which shows an image representing the patient or calculated values about the patient). 
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 18, Singh in view of Nafis teaches the personalized patient model that combines external structures with internal organ models. Singh further teaches a non-transitory computer readable medium storing program code segments being executed in a computing unit (1310, 1312, para. [0076], Singh teaches the computer-readable medium in which one or more sets of instructions are embedded). 

Regarding claim 19, Singh in view of Nafis teaches the personalized patient model that combines metadata derived external structures with internal organ models. Singh further teaches the method wherein, during the ascertaining of the external surface model of the patient, a pose of the patient is taken into account ((506, para. [0027] [0037], Singh teaches that body pose classification is factored into the surface model).
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 20, Singh in view of Nafis teaches the personalized patient model that combines metadata derived external structures with internal organ models while also factoring in patient pose. Singh further teaches the method wherein the ascertaining of the external surface model of the patient includes using an external deformation model, wherein the external deformation model is matched to a pose of the patient (206, para. [0046] [0047], Singh teaches that patient pose classification feeds into a machine-learning algorithm that processes the external surface model).
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 21, Singh in view of Nafis teaches the personalized patient model that combines metadata derived external structures with internal organ models while also factoring in patient pose. Singh further teaches the method wherein the external deformation model is matched to physical forces and wherein the physical forces influence the pose of the patient (506, para. [0050], Singh teaches that model fitting may be performed using a structure model of a patient lying on a table; examiner interprets the upward facing table to read on physical forces). 
.
Claim 6 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US Pub. No. 2016/0306924 A1) in view of Nafis (US Patent Pub. No. 5,740,802), and further in view of Wang (US Pub. No. 2017/0249423 A1).
Regarding claim 6, Singh in view of Nafis teaches the personalized patient model that combines metadata derived external structures with internal organ models. 
Singh in view of Nafis does not teach the generating of surface and anatomical models using previously derived databases. 
Wang is also in the field of image processing using patient data. Wang teaches the method wherein ascertaining of the external surface model of the patient and the internal anatomical model of the patient is performed using a surface model database including external surface models (34, para. [0038] [0053], Wang teaches that patient surfaces are detected by searching and comparing with a pre-built database), wherein surface-model-related metadata is assigned to each external surface model (42, para. [0048] Wang teaches that representative scan data is compiled from various patients representing different datatypes), and using a medical image database including medical image datasets, wherein medical metadata is assigned to each medical image dataset , and wherein the surface-model related metadata and the medical metadata is assigned to the at least one metadata category (para. [0026] [0099], Wang teaches that topogram images are used to build the dataset; these are then assigned various parameter values for later use). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Singh in view of  Nafis by incorporating the method of using a previously compiled patient database as taught by Wang, to make the invention that accurately computes overlays internal/external patient models (Singh/Nafis) by comparing present patient to previously computed models; thus, one of ordinary skill in the art would be motivated to combine the (Wang, para. [0003]).  
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 7, Singh in view of Nafis and further in view of Wang teaches the personalized patient model that uses previously compiled datasets. Wang further teaches the method wherein the ascertaining of the external surface model of the patient is performed using the surface model database and the medical image database and wherein the ascertaining of the internal anatomical model of the patient is exclusively performed using the medical image database (36, Fig. 6a, para. [0053] [0054], Wang teaches that the surface generating model compares acquired patient parameters with patients of the database).
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 8, Singh in view of Nafis teaches the personalized patient model that uses previously compiled datasets. 
Singh in view of Nafis does not teach the method of determining anatomical patient models using medical image datasets. 
Wang is also in the field of image processing using patient data. Wang teaches the method wherein the ascertaining of the internal anatomical model of the patient is performed using a medical image database comprising medical image datasets (para. 0026], Wang teaches that topogram images are used to create the database), wherein medical metadata is assigned to each medical image dataset, and wherein the medical metadata is assigned to the at least one metadata category (para. [0051], Wang teaches that parameters such as height, pose, and size are assigned to database images) and comprises: selecting at least one medical (Fig. 6a, para. [0033] [0038] [0083], Wang teaches that database model is selected by searching patient metadata which then generates scan data for the patient).
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 9, Singh in view of Nafis teaches the personalized patient model that uses previously compiled datasets. 
Singh in view of Nafis does not teach method of determining surface models using a preformed database. 
Wang is also in the field of image processing using patient data. Wang teaches the ascertaining of the external surface model of the patient is performed using a surface model database comprising external surface models, wherein surface-model-related metadata is assigned to each external surface model of the external surface models, and wherein the surface-model-related metadata is assigned to the at least one metadata category (Fig. 5a-c, para. [0035] [0037], Wang teaches that surface meshes are compiled from patient data and then assigned the corresponding parameters) and comprises: selecting an estimated external surface model from the external surface models in the surface model database in accordance with the metadata of the patient, calculating an external deformation model using the estimated external surface model selected, and applying the external deformation model calculated to the estimated external surface model, wherein the external surface model of the patient is generated (para. [0037], Wang teaches that patient data is searched within the database which then generates a template mesh for the patient).
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 10, Singh in view of Nafis and further in view of Wang teaches the personalized patient model which generates scans by using a previously derived database. Wang further teaches the method wherein the calculating of the external deformation model (para. [0107], Wang teaches that deformation may be output) is performed using a medical image database including medical image datasets, wherein medical metadata is assigned to each medical image dataset of the medical image datasets, wherein the medical metadata is assigned to the at least one metadata category (42, para. [0048] Wang teaches that representative scan data is compiled from various patients representing different datatypes),  and includes: selecting at least one medical image dataset from the medical image datasets in the medical image database in accordance with the metadata of the patient, and registering the estimated external surface model and the at least one medical image dataset selected (36, para. [0077], Wang teaches that data from the database is searched for patient similarity).
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 11, Singh in view of Nafis and further in view of Wang teaches the personalized patient model which generates patient output using a previously compiled database. Wang further teaches the method comprising at least one of segmenting, before registering of the estimated external surface model, the at least one medical image dataset in accordance with a first segmentation protocol, and ascertaining the body cavity of the internal anatomical model of the patient by segmenting the at least one medical image dataset in accordance with a second segmentation protocol (44, para. [0052] [0098], Wang teaches that skin or surface is segmented from medical image dataset and then used to determine patient parameters).
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 12, Singh in view of Nafis teaches the personalized patient model that combines metadata derived external structures with internal organ models.
Singh in view of Nafis does not teach the method of segmenting the thorax and the abdomen. 
Wang is also in the field of image processing using patient data. Wang teaches the method, wherein, additionally to the body cavity, the internal anatomical model includes a further body cavity, wherein the body cavity includes a thorax of the patient and the further body cavity comprises an abdomen of the patient and wherein, during the ascertaining of the organ model of the patient, a distance between the thorax of the body cavity and the abdomen of the further body cavity is minimized (Fig 6a, para. [0083], Wang teaches a visualization of the CT volume generated from the matched medical scan and indicate deformation of thorax and abdomen).
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 13, Singh in view of Nafis teaches the personalized patient model that combines metadata derived external structures with internal organ models.
Singh in view of Nafis does not teach the method of determining organ models using a precompiled database. 
Wang is also in the field of image processing using patient data. Wang teaches the method wherein the ascertaining of the  organ model of the patient is performed using a medical image database including medical image datasets, wherein medical metadata is assigned to each medical image dataset of the medical image datasets, and wherein the medical metadata is assigned to the at least one metadata category (Fig. 6a, para. [0033] [0038] [0083], Wang teaches that database model is selected by searching patient metadata which then generates internal scan data for the patient).
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 14, Singh in view of Nafis and further in view of Wang teaches the personalized patient model which generates overlaying organ models using a precompiled database. Wang further teaches the method wherein the ascertaining of the organ model comprises: selecting at least one medical image dataset from the medical image datasets in the medical image database in accordance with the metadata of the patient , segmenting the at least one medical image dataset selected in accordance with a third segmentation protocol, calculating at least one internal deformation model using the internal anatomical model of the patient and the at least one medical image dataset segmented, applying the at least one internal deformation model calculated to the at least one medical image dataset segmented to produce at least one deformed medical image dataset, and classifying the internal anatomical model of the patient in accordance with the at least one deformed medical image dataset, wherein the organ model is generated (Fig. 6a, para. [0033] [0038] [0083], Wang teaches that database model is selected by searching patient metadata which then generates scan data for the patient).
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Taylor et al. (US Patent Pub. No. 6,236,878 B1) teaches a method for predictive modeling of human anatomy and physiologic function for planning medical interventions. 
Helm et al. (US Pub. No. 2012/0097178 A1) teaches a method for reconstructed patient image data using dynamic or enhanced reconstruction techniques. 
Yelin et al. (US Pub. No. 2012/0197619 A1) teaches a method for performing patient specific computerized simulations of image guided procedures. 
Toshiba et al. (US. Pub. No. 2016/0092748 A1) teaches a medical imaging apparatus configured to automatically identify anatomical structures of a medical image data set using associated metadata. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas J. Boyajian whose telephone number is (571)272-2660.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICOLAS JAMES BOYAJIAN/Examiner, Art Unit 2664